Citation Nr: 0736878	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO. 06-30 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an effective date earlier than November 18, 
2005 for the evaluation of 10 percent for patellofemoral 
syndrome with degenerative arthritis of the left knee.

2. Entitlement to an effective date earlier than March 2, 
1995 for entitlement to service connection for patellofemoral 
syndrome with degenerative arthritis of the right knee.

3. Entitlement to a compensable evaluation for hemorrhoids.

4. Entitlement to an increased evaluation for patellofemoral 
syndrome with degenerative arthritis of the left knee, 
currently evaluated as 10 percent disabling.

5. Entitlement to an increased evaluation for patellofemoral 
syndrome with degenerative arthritis of the right knee, 
currently evaluated as 10 percent disabling.

6. Entitlement to a compensable evaluation for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1992 to March 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 and an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the benefits sought on appeal. 

In various correspondence the veteran and a family member 
have alluded to the veteran developed depression and sexual 
dysfunction as a result of service-connected disorders. If 
the veteran desires to submit a formal application for such 
claimed disabilities, he should contact the regional office, 
and any appropriate action in support of such an application 
is REFERRED to the RO. 


FINDINGS OF FACT

1. The veteran did not appeal a March 1999 RO decision 
subsequently continuing a noncompensable rating for service 
connection of patellofemoral syndrome with degenerative 
arthritis of the left knee.





2. The veteran did not appeal an October 2001 RO decision 
continuing a 10 percent disability evaluation for service 
connection of patellofemoral syndrome with degenerative 
arthritis of the right knee.

3. The veteran filed a claim for an increased evaluation 
November 18, 2005, for both the left and right knee.

4. The veteran's hemorrhoid disability is currently 
manifested by objective clinical findings of an external 
hemorrhoid with no findings of anemia or fissures.

5. There is no objective clinical evidence of large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue.

6. Based on the clinical findings of record, there is no 
evidence of ankylosis of the right or left knee or of 
recurrent subluxation or lateral instability of the right or 
left knee.

7. Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the right 
knee or of limitation of knee extension to 15 degrees.

8. Based on the clinical findings of record, there is no 
evidence of limitation of flexion to 30 degrees in the left 
knee or of limitation of knee extension to 15 degrees.

9. The veteran's hypertension does not manifest diastolic 
pressures predominantly 100 or more or systolic pressures 
predominantly 160 or more.





CONCLUSIONS OF LAW

1. The criteria for an effective date prior to November 18, 
2005 for a 10 percent increased evaluation for patellofemoral 
syndrome with degenerative arthritis of the left knee have 
not been met. 38 U.S.C.A. § 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.151, 3.155, 3.157, 
3.159, 3.400 (2007).

2. The criteria for an effective date prior to March 2, 1995 
for service connection for patellofemoral syndrome with 
degenerative arthritis of the right knee have not been met. 
38 U.S.C.A. § 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.151, 3.155, 3.157, 3.159, 3.400 
(2007).

4. The criteria for a compensable evaluation for a hemorrhoid 
disability have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (2007).

5. The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-
5261 (2007).

6. The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 5256-
5261 (2007).

7. The criteria for a compensable evaluation for hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§
4.1 - 4.14, 4.104, Diagnostic Code 7101 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in December 
2005. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
a January 2007 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
an increased rating is granted and complies with the holding 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records, and lay statements are 
associated with the claims file. Additionally, the veteran 
was afforded VA examinations. The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




The Merits of the Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the veteran on motion. The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Entitlement to an earlier effective date for service 
connection of patellofemoral syndrome with degenerative 
arthritis of the left knee, prior to November 18, 2005.

The veteran contends that his entitlement to a 10 percent 
disability evaluation for his left knee disability should be 
effective earlier than November 18, 2005. Service connection 
for the left knee was originally granted in a December 1995 
rating decision; a noncompensable evaluation was assigned for 
the left knee disability. The veteran was informed of that 
rating decision, but did not appeal. That rating decision is 
therefore final and no appropriate collateral attack of that 
decision has been initiated. See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

The veteran then filed for an increased rating in December 
1998. In a March 1999 rating decision, the veteran's 
noncompensable evaluation for the left knee was continued. 
Once again, the veteran did not appeal this decision. In 
November 2005, the veteran filed for an increased rating for 
his left knee. In a February 2006 rating decision, the RO 
granted an increase for the veteran's left knee from a 
noncompensable evaluation to a 10 percent disability 
evaluation, effective November 18, 2005, the date the veteran 
filed a claim for an increased rating.

Absent a finding of clear and unmistakable error, the 
effective date of an evaluation and award of compensation 
based on a reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 38 
C.F.R. § 3.400. A reopened claim is defined as any 
application for a benefit received after disallowance of an 
earlier claim. 38 C.F.R. § 3.160(e). If a notice of 
disagreement is not filed within one year of notification of 
a rating decision on a claim, that rating decision becomes 
final. 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.

Clearly, a compensable evaluation for the left knee 
disability was disallowed in the March 1999 rating decision. 
The veteran did not appeal the March 1999 rating within one 
year and, therefore, that rating decision was final as of the 
date of the notice letter, April 1, 1999. The VA Form 21-4138 
submitted by the veteran in November 2005 was considered by 
the RO to constitute a claim for increase. Otherwise, it is 
clear that no earlier application or other correspondence 
that may be considered a claim for increase, either formal or 
informal, was received in the interim between the final March 
1999 RO decision and the November 18, 2005 application for 
benefits from the veteran. See 38 C.F.R. § 3.155 (Providing 
that any communication or action indicating intent to apply 
for one or more VA benefits may be considered an informal 
claim). See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999). 




Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue. In order to be 
eligible for a retroactive payment under the provisions of 
this paragraph the evidence must show that the claimant met 
all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement. 
The provisions of this paragraph are applicable to original 
and reopened claims as well as claims for increase. 38 C.F.R. 
§ 3.114(a).

Therefore, the proper effective date, based on the current 
evidence of record, is November 18, 2005, the date of the 
veteran's claim for an increased disability evaluation. See 
generally Meeks v. West, 216 F.3d 1363 (Fed. Cir. June 27, 
2000); Wamhoff v. Brown, 8 Vet.App. 517 (1996) (As to the 
assignment of effective dates for compensation).. 

For the veteran to be entitled to an earlier effective date 
for his left knee disability, there would have to be some 
communication from the veteran or some clinical evidence 
contained in the claims file that could be reasonably 
construed as an informal claim for an increased rating dated 
before November 2005. Having found no such evidence, the 
Board's evaluation of the evidence of record does not permit 
the conclusion that the veteran's left knee disability had 
increased in severity before November 18, 2005, thereby 
warranting a grant of an increased schedular evaluation.

The only evidence in support of an effective date prior to 
the currently assigned November 18, 2005 effective date is 
the veteran's own statements that his symptoms were severe 
enough so as to allow for the assignment of a higher rating. 
The law requires that VA ascertain the severity of a disorder 
by competent evidence, measured by specific rating criteria. 
See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In summary, the veteran has been provided the most 
appropriate effective date for his 10 percent rating for 
patellofemoral syndrome of the left knee with degenerative 
arthritis, and an effective date prior to November 18, 2005 
is denied. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Entitlement to an earlier effective date for service 
connection of patellofemoral syndrome with degenerative 
arthritis of the right knee, prior to March 2, 1995.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(b)(2)(i).

In September 1995, the RO received a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
the veteran presented claims of entitlement to service 
connection for, among others, a right knee disability. In 
December 1995, the veteran was informed by RO that his claim 
of service connection for a right knee disability had been 
granted with a 10 percent disability evaluation effective 
March 2, 1995, the day after the veteran's separation from 
service. 

Given the facts as applied to the applicable law, a grant of 
an earlier effective date is clearly not warranted. Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor." 38 
U.S.C.A. § 5110(a).

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service, here March 2, 1995; therefore the RO has already 
assigned the earliest possible effective date for the grant 
of such benefits as set forth by law. 

Entitlement to a compensable evaluation for hemorrhoids.

The veteran filed a claim for service connection for 
hemorrhoids, which was granted by the RO in a December 1995 
rating decision. A noncompensable disability evaluation was 
assigned effective March 2, 1995. The veteran filed a claim 
for an increased rating in November 2005, contending that his 
hemorrhoids are more severe than the current noncompensable 
disability evaluation reflects. Having carefully considered 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the veteran's subjective reports 
of the severity of the disorder, as applied to the applicable 
rating provisions, are not substantiated by the competent 
clinical evidence of record.  Because the preponderance of 
the evidence is against the claim, the appeal will be denied.

The RO has rated the veteran's hemorrhoids under Diagnostic 
Code 7336. Under that Diagnostic Code, mild or moderate 
hemorrhoids are rated noncompensably disabling. Large or 
thrombotic irreducible hemorrhoids manifested by excessive 
redundant tissue evidencing frequent recurrences warrant a 10 
percent disability rating. Hemorrhoids involving persistent 
bleeding with secondary anemia or with fissures warrant a 20 
percent disability rating. 38 C.F.R. § 4.114, Diagnostic Code 
7336.

The Board has weighed the evidentiary value of the veteran's 
statements against the objective physical findings. The Board 
concludes that the most probative evidence of the degree of 
disability is the medical evidence. Such information as it 
bears upon the objective criteria in the rating schedule is 
plainly more informative than the veteran's subjective 
complaints. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).   

There is no medical evidence that the veteran has large, 
thrombotic, or irreducible hemorrhoids manifested by 
excessive redundant tissue evidencing frequent recurrences. 
There is no clinical evidence of any persistent bleeding or 
any anemia. There is no clinical evidence of the existence of 
any fissures. At the veteran's February 2006 VA examination, 
the examiner diagnosed the veteran with an external 
hemorrhoid. There were no internal hemorrhoids. In the 
absence of evidence to support a finding of symptomatology 
equivalent to that associated with a compensable rating, the 
Board concludes that disability or symptoms due to the 
hemorrhoids are no more than moderate, and thus are non-
compensable.  Additionally, there is no suggestion in the 
record that the rating is not an accurate reflection of the 
disability experienced by the veteran.

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's increased rating claim. Since the 
preponderance of the evidence is against the increased rating 
claim, the benefit-of-the-doubt doctrine does not apply. 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Entitlement to an increased evaluation for patellofemoral 
syndrome with degenerative arthritis of the left and right 
knee, currently evaluated as 10 percent disabling.

The veteran filed a claim for service connection for 
patellofemoral syndrome with degenerative arthritis of the 
right knee, which was granted by the RO in a December 1995 
rating decision. A 10 percent disability evaluation was 
assigned effective March 2, 1995. A noncompensable rating was 
assigned for the left knee in the December 1995 rating. The 
veteran was granted a 10 disability evaluation for his left 
knee in a February 2006 rating decision effective November 
18, 2005. 

The veteran contends that his right and left knee 
disabilities are more severe than the current 10 percent 
disability evaluation assigned for each knee reflects. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record, 
and because the preponderance of the evidence is against the 
claims, the appeal will be denied. Massey, supra.; Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table) (Generally observing 
that in the evaluation of evidence, VA adjudicators may 
properly consider internal inconsistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the veteran); Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. 
Cir. 1997); (Holding that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence."). 

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected. 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010. The 
shoulders and the knees are considered major joints. 38 
C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion. Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled. A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations. The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995). 


Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased. 38 C.F.R. 
§ 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint. Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation. Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees. 
38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation. 
A 20 percent evaluation requires moderate impairment. A 30 
percent evaluation requires severe subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
rated as 10 percent disabling. Flexion limited to 30 degrees 
is rated as 20 percent disabling. Under Diagnostic Code 5261, 
extension limited to 10 degrees is rated as 10 percent 
disabling. A 20 percent evaluation for limitation of motion 
of the knee is assigned where extension is limited to 15 
degrees or flexion is limited to 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.




Normal extension of the knee is to zero degrees. 38 C.F.R. § 
4.71, Plate II. Normal flexion is 140 degrees. Id. According 
to these criteria, the veteran has always demonstrated full 
extension in the right and left knee. A February 2006 VA 
examination noted right knee range of motion, as reflected in 
the clinical evidence, was limited at worst to 120 degrees, 
and left knee range of motion was limited at worst to 115 
degrees.

Other factors to consider are the degree of limitation of 
motion, which in this case, the veteran was shown to have 
full extension in both knees and range of motion was not 
reported as painful and, the degree of pain the veteran has. 
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected. 38 C.F.R. §§ 4.40, 
4.45, 4.59. In this case, chronic pain was reported. No 
muscle atrophy has been demonstrated in the right or left 
leg. There is no clinical evidence of any muscle spasm. The 
objective medical evidence does show findings of slight 
limitation of motion in the right knee, as well as complaints 
of pain and pain on use. 

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion and pain are findings 
that could limit the veteran's functional ability; thus a 10 
percent evaluation was assigned by the RO. However, the 
evidence of record does not support a rating in excess of 10 
percent for the right or left knee disability at any time.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology. In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes. Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability). The clinical 
evidence of record does not contain any findings of laxity or 
instability of the right or left knee. Therefore, Diagnostic 
Code 5257 is not for application. Thus, the current 10 
percent rating for the right and left knee is based on the 
functional limitations described in the absence of 
instability and subluxation. In the absence of such 
additional and separate disability, a separate or higher 
rating is not in order.

Additionally, there is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," or 
effusion into the knee joints. Nor is there any medical 
evidence of ankylosis. Therefore Diagnostic Codes 5258 and 
5256 are not for application.

It is again noted that the 10 percent rating is assigned 
based on the limitation of motion and complaints of pain and 
tenderness that are evidenced. No subluxation or instability 
has been demonstrated. Therefore, the claims for an increased 
rating is denied.

Entitlement to a compensable evaluation for hypertension.

In May 2006, the veteran filed a claim for service connection 
for hypertension. This claim was granted by the RO in an 
August 2006 rating decision, assigning a noncompensable 
disability evaluation effective May 31, 2006. The veteran 
contends that his hypertension is more severe than the 
current noncompensable disability evaluation reflects. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
veteran's subjective reports of the severity of the disorder, 
as applied to the applicable rating provisions, are not 
substantiated by the competent clinical evidence of record.  
Because the preponderance of the evidence is against the 
claim, the appeal will be denied.

Under Diagnostic Code 7101, a 10 percent evaluation is for 
assignment for hypertension with diastolic pressures 
predominantly 100 or more, or systolic pressures 
predominantly 160 or more, or for an individual with a 
history of diastolic pressures predominantly 100 or more who 
require continuous medication for control. The next higher 20 
percent evaluation contemplates hypertension with diastolic 
pressures predominantly 110 or more, or systolic pressures 
predominantly 200 or more.

The evidence for consideration consists of VA medical 
records, including the report of a June 2006 VA examination. 
However, after reviewing the treatment records and the VA 
examination, the Board finds that the veteran does not nearly 
meet the criteria for the next higher 10 percent evaluation. 
Blood pressure readings recorded at the time of the June 2006 
VA examination were 144/88, 142/82, and 140/82. The examiner 
commented that the veteran had hypertension with no evidence 
of congestive heart failure or hypertensive cardiovascular 
disease based on physical findings, chest x-ray and an 
electrocardiogram (EKG). In addition, a VA medical record 
printed in January 2007 listing blood pressure readings 
between April 2003 and December 2006 show that none of the 
diastolic pressure readings were greater than 94 or that 
systolic pressure readings were greater than 170. As a matter 
of fact, of the 28 recorded blood pressure reading during the 
aforementioned period, only 5 were noted to be above 160. 
Therefore, the Board finds that the medical evidence is 
against the veteran's claim for an increased evaluation for 
his hypertension.


ORDER

An effective date earlier than November 18, 2005 for the 
evaluation of 10 percent for patellofemoral syndrome with 
degenerative arthritis of the left knee is denied.

An effective date earlier than March 2, 1995 for entitlement 
to service connection for patellofemoral syndrome with 
degenerative arthritis of the right knee is denied.

A compensable evaluation for hemorrhoids is denied

An increased evaluation for patellofemoral syndrome with 
degenerative arthritis of the left knee, currently evaluated 
as 10 percent disabling, is denied.

An increased evaluation for patellofemoral syndrome with 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling, is denied.

A compensable evaluation for hypertension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


